 



Exhibit 10.49

 

AMENDMENT #1 to EMPLOYMENT AGREEMENT

 

This is AMENDMENT #1, dated as of December 12, 2016 (the “Amendment”) to the
Employment Agreement dated as of November 10, 2016 (the “Employment Agreement”),
between Overseas Shipholding Group, Inc., a Delaware Corporation (the
“Company”), and Susan Allan Pritchard (the “Executive”).

 

WHEREAS, the Company and the Executive mutually desire that the Executive serve
as an Executive Officer of the Company on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

Reporting

 

Beginning December 1, 2016, the Executive shall report to the Chief Financial
Officer until modified by the Chief Executive Officer or the Board.

 

Compensation

 

Special Bonus Pool

 

In addition to the Compensation set forth in Section 3 of the Employment
Agreement, the Executive will be eligible to participate in a special bonus
pool, payable in January 2019. The value of such special bonus pool shall be the
cost reduction achieved, as determined by the Board, based on current budgeted
shore based overheads of OSG for fiscal year 2017 (“CB”) and 2018 GS&A actual
overheads, excluding special costs. Each of CB and 2018 GS&A shall be expressed
as a dollar per day per vessel number to adjust relative GS&A to the number of
revenue generating assets, with the annualized reduction on GS&A determined by
the difference between the CB and the 2018 GS&A per vessel day multiplied by the
number of vessel days in 2018.

 

Severance Benefits

 

Section 6(a) of the Employment Agreement is replaced in its entirety with the
following:

 

In the event of the Executive’s Separation from Service due to termination by
the Company without Cause or by the Executive for Good Reason, the Company shall
pay or provide to the Executive the amounts or benefits described in paragraphs
(A), (B), (C) and (D) below at the times specified below, the “Severance
Benefits”), and, except for (x) any vested benefits under any tax-qualified
pension plans of the Company and (y) continuation of health insurance benefits
on the terms and to the extent required by COBRA or such other analogous
legislation as may be applicable to the Executive, the Company shall have no
additional obligations under this Agreement.

 

Accrued Payments. Within thirty (30) days following the Date of Separation from
Service, subject to Section 3(b), (w) any Base Salary earned by the Executive
but not paid through the Date of Separation from Service; (x) the Executive’s
accrued but unused vacation pay through the Date of Separation from Service; (y)
any Business Expenses not reimbursed as of the Date of Separation from Service
and (z) any equity grants that have vested as of the Date of Separation but that
have not yet been settled, or that may vest in the future in accordance with the
terms of any grant agreements (the amounts described in (w) through (z),
together, the “Accrued Payments”); subject, in the case of (z), to any delay in
settlement that may be required under the applicable award agreement, tax or
other laws.

 

 1 

 

 

Salary Continuation. Salary continuation payments paid in accordance with the
Company’s standard payroll practices at the same rate as the Executive’s
then-current annual Base Salary for a period of 12 months measured from the day
of the Executive’s Date of Separation from Service (such period, the “Severance
Period” and such payments, the “Salary Continuation Payments”), provided that
the initial Salary Continuation Payment shall be made on the first payroll date
following the expiration of the Release Period (as defined below) and shall
include the Salary Continuation Payments that would have been otherwise due
prior thereto.

 

Pro-Rata Bonus. Any incentive compensation to which the Executive may have been
entitled with respect to the fiscal year in which the Date of Separation from
Service occurs pursuant to Section 3(b) of this Agreement shall remain
outstanding and shall be paid, following the end of such fiscal year in
accordance with the terms thereof; provided, that the Annual Bonus that may
become payable shall be pro rated to reflect the number of days in such fiscal
year that have lapsed as of the Date of Separation from Service.

 

Vesting of Equity Awards. All awards of options and RSUs that vest solely based
upon the continued provision of services and without regard to any performance
criteria, in either case granted to the Executive and outstanding and to the
extent not otherwise vested, shall be vested as of the Date of Separation from
Service in the event of termination of the Executive without Cause or by the
Executive for Good Reason, or by reason of death or Disability.

 

Other provisions

 

All the other provisions in the Employment Agreement remain in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment #1 as of the date
first written above.

 

      Susan Allan Pritchard           Overseas Shipholding Group, Inc.   Samuel
Norton

 

 2 

 